Citation Nr: 0811127	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03 20-285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right foot disorder. 

2.  Entitlement to service connection for a right foot 
disorder secondary to the service connected residuals of a 
left foot stress fracture.  

3.  Entitlement to service connection for a low back disorder 
secondary to the service connected residuals of a left foot 
stress fracture.

 4.  Entitlement to service connection for diabetes mellitus 
secondary to the service connected residuals of a left foot 
stress fracture.   

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot stress fracture.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April to October 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and August 2004 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Service connection for a right foot disability was denied 
by the Board of Veterans' Appeals in July 1997.  

2.  In an August 1999 rating decision, a claim of service 
connection for a right foot disability was not reopened.

3.  The evidence received since the August 1999 rating 
decision is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a right foot disability on a direct 
basis.

4.  Right foot, low back, and diabetes mellitus disabilities 
are not related to a service connected disability.

5.  The residuals of a left foot stress fracture more nearly 
approximate moderately severe foot impairment, but no more.

CONCLUSIONS OF LAW

1.  The August 1999 rating decision which declined to reopen 
the claim of entitlement to service connection for a right 
foot disability is final. 38 U.S.C.A. §§ 5108, 7104 (West 
2002).

2.  Evidence received since the final August 1999 rating 
decision which denied entitlement to service connection for a 
right foot disability, is not new and material to reopen the 
claim. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  Right foot, low back, and diabetes mellitus disabilities 
are not proximately due to or the result of, or aggravated by 
a service-connected disease or injury. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310 (2007).

4.  The criteria for a 20 percent evaluation for residuals of 
a left foot stress fracture are met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been Received to Reopen 
the Claim of Entitlement to Service Connection for a Right 
Foot Disorder

Service connection for a bilateral foot disability was 
initially denied by the RO in a December 1995 rating 
decision. The veteran appealed that decision. In August 1996, 
the RO granted service connection for a stress fracture of 
the left foot, and continued the denial of service connection 
for a right foot disorder. In a decision by the Board of 
Veterans Appeals dated in July 1997, service connection for a 
right foot disorder was denied. It was determined by the 
Board that there was no evidence of a right foot disorder 
that was related to service. 

The veteran attempted to reopen his claim in October 1998. A 
rating decision dated in August 1999 declined to reopen the 
veteran's claim of service connection for a right foot 
disorder, in that new and material evidence had not been 
received. The veteran was notified of the decision in August 
1999. 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, and the August 
1999 rating decision is considered the last final 
disallowance of the veteran's claim. Applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The veteran filed his application to reopen his claim in 
December 2001. VA clinical records dated from 1996 through 
2002, some previously considered, show that the veteran 
complained of bilateral foot pain, and that he received 
treatment for right foot pes planus, and hammertoes. A 
medical history of stress fractures of the feet was reported. 
It was also reported that the veteran had an arthroplasty for 
treatment of right toe disorders in February 2003. 

A VA X-ray of the right foot in February 1997 was normal with 
no evidence of a stress fracture. Questionable arthritic 
changes in the left, rather than right foot, were reported in 
December 2005. VA clinical records through late 2006 reveal 
ongoing treatment for complaints of bilateral foot pain, left 
foot problems, and a reported history of bilateral stress 
fractures.      

Analysis

Since the August 1998 final denial of service connection for 
a right foot disorder, additional evidence has been received. 
A portion of the additional evidence submitted has been 
previously considered, is not pertinent, and must be 
considered redundant and cumulative. Most of the additional 
evidence that has been received is new in that it has not 
been previously considered by VA decision makers. This 
evidence primarily consists of VA clinical records that show 
the veteran continues to receive treatment for right foot 
pain and right foot problems such as hammertoes. 

It is imperative to note that right foot pain complaints and 
hammertoes, and right foot problems were considered by VA in 
the past. In addition it should also be noted that a reported 
history of bilateral stress fractures, without any clinical 
confirmation has also been previously considered. Further, 
evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical evidence 
to establish entitlement to service connection. LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Upon careful review of the record, the Board finds no new and 
material evidence to reopen the veteran's claims of service 
connection for a right foot disorder. The records do not 
provide any current medical evidence of a stress fracture of 
the right foot, only by history. There is no evidence that 
shows a right foot disorder is related to service.  In that 
respect, the records do not bear directly and substantially 
on the matters at issue, and do not raise a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that there is no new and 
material evidence within the meaning of VA regulation. 38 
C.F.R. § 3.156(a). Therefore, the claim of service connection 
for a right foot disorder is not reopened.




Service Connection for a Right Foot disorder Secondary to the 
Service Connected Residuals of a Left Foot Stress Fracture

Preliminarily, it is noted that the issue above and discussed 
herein is limited to service connection for a right foot 
disorder on a secondary service connection basis in that the 
specific secondary issue has not been previously considered. 
Service connection for a right foot disorder on a direct 
basis is contemplated in the veteran's claim to reopen that 
issue which has been denied.    

The veteran asserts that he has a right foot disability that 
is the result of and etiologically related to his service 
connected left foot disorder.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury." 38 C.F.R. § 3.310(a). Also, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. 38 C.F.R. § 3.310(b).

VA clinical records from the mid-1990's show the veteran's 
complaints of bilateral foot pain with a history of injury to 
the feet. Initial diagnoses indicated bilateral stress 
fractures of the feet, yet subsequent VA radiological and 
clinical findings were limited to a stress fracture of the 
left foot.  Subsequent VA records and radiological findings 
revealed hammer toe, narrowing of the posterior aspect of the 
tibio-talas joint, a talar beak, pes planus, and painful 
calluses. The veteran also received diabetic foot care.  

A VA medical examination was performed in September 2002. The 
examiner reported review of the claims folder and opined that 
there was no evidence of a right foot disorder. It was stated 
that there was absolutely no relationship between a claimed 
right foot disorder and any compensable left foot condition. 

A VA X-ray of the feet in April 2006 revealed no abnormality 
of the feet bilaterally.
In a July 2006 statement a VA nurse practitioner stated that 
the veteran had had bilateral foot pain, an arthroplasty of 
the 2nd, 4th and 5th right toes in 2003, and radiographic 
changes of the feet. by a VA medical examination of the feet. 
    
Analysis

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).
  
The veteran's left foot stress fracture is a service 
connected disability. While there is no medical evidence to 
support a right foot stress fracture, podiatry records from 
past and currently do show that the veteran has received 
treatment for right foot problems to include calluses, hammer 
toes, and apparently pes planus. It must be concluded that 
there is a service-connected disability (residuals of a left 
foot stress fracture), and that the veteran has right foot 
disability, albeit other than a right foot stress fracture. 
As a result, the veteran's claim meets the first and second 
necessary criteria for a secondary service connection claim.

The third necessary criteria for a claim based on secondary 
service connection is a medical nexus. It is imperative to 
note that the record is absolutely absent for any medical 
evidence of an etiological relationship or nexus between the 
veteran's current right foot disability and a service 
connected disability, to include aggravation of a non-service 
connected disability be a service connected disorder. It is 
particularly noteworthy that in the recent past, a VA 
clinician has specifically opined on the matter, and 
concluded that there is absolutely no relationship between a 
claimed right foot disorder and the veteran's service 
connected left foot disability.  

The Board is aware that the veteran has offered lay testimony 
and he has asserted that there is an etiological relationship 
between his service connected left foot and his right foot 
disorders. However, where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  There is no competent medical evidence 
to support the veteran's assertions.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The weight of the evidence is against 
the veteran's claim. A right foot disability is not 
proximately due to, the result of, or aggravated by a service 
connected disability. Service connection for a right foot 
disability secondary to the service connected left foot 
stress fracture is not warranted. 


Service Connection for a Low Back Disorder Secondary to the 
Service Connected Residuals of a Left Foot Stress Fracture

The veteran contends that he has a low back disorder that is 
caused by his service connected left foot stress fracture.  

VA EMG and nerve conduction findings from December 1996 show 
that the veteran received treatment for complaints of 
paresthesia and pain in the feet. A history of low back pain 
was reported. It was concluded by a clinician that the 
medical findings were compatible with chronic left L5, S1 
radiculopathy. 

Private clinical records in January 1997 show the veteran 
received treatment for acute lumbar sprain following a 
lifting injury at work. A lumbar X-ray was normal.
VA clinical records in May and July 2002 report a history of 
low back pain since 1996, a back injury at work, and 
radiating back pain. X-ray evidence of L5-S1 disc space 
protrusion and S1 nerve root involvement was reported. The 
diagnosis was low back pain and right sciatica with disc 
compressing the right S-1 nerve root.

At a September 2002 VA medical examination the examiner 
reported review of the veteran's claims folder had occurred. 
It was opined that the veteran's low back disorder had 
absolutely no relationship with any compensable left foot 
condition.   

Analysis
     
Preliminarily, it must be noted that the veteran has not 
asserted or argued that his low back disability was incurred 
in or aggravated during his period of military service, which 
is a claim of service connection on a direct basis. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007). The 
Board has reviewed the entire record and there is no medical 
evidence of a low back disability during the veteran's 
military service or evidence that shows his back disability 
is related to service.    

With respect to the veteran's claim of service connection for 
a low back disability on a secondary basis, the record 
confirms that he has a service connected left foot stress 
fracture disability. In addition, there is medical evidence 
of current lumbar spine disability, right sciatica associated 
with disc compressing the right S1 nerve root. It must be 
concluded that the first two necessary criteria of secondary 
service connection claim have been met. Wallin, supra.

With respect to a medical nexus or etiological relationship 
for secondary service connection, it is imperative to note 
that the record is entirely absent for any competent medical 
evidence of a medical nexus between the veteran's current low 
back or lumbar spine disability and his service connected 
left foot stress fracture disability. It is imperative to 
note that the medical evidence shows that the veteran 
sustained a lifting injury to his back in January 1997, with 
subsequent symptoms which contradict assertions for a back 
disability due to the service connected left foot stress 
fracture. Moreover, and most persuasively, the evidence 
includes a statement from a VA clinician who has had the 
opportunity to review the veteran's claims folder, and has 
specifically opined that there is no relationship between the 
veteran's claimed low back disorder and his service connected 
left foot stress fracture. 

The Board is well aware of the veteran's assertions and his 
testimony on the matter regarding an etiological relationship 
between his low back disability and his service connected 
left foot disability. However, the veteran's assertions 
regarding any causal relationship are not considered 
competent. Espiritu, supra.  Further, there is absolutely no 
medical evidence in support of his assertions and the 
pertinent testimony he has offered.  

The weight of the evidence is against the veteran's claim. 
Gilbert, supra. A low back disability is not shown to be 
proximately due to the result of or aggravated by a service 
connected disability. Service connection for a low back 
disability secondary to the service connected left foot 
stress fracture is not warranted.   
   

Entitlement to Service Connection for Diabetes Mellitus 
Secondary to the Service Connected Residuals of a left Foot 
Stress Fracture   

VA clinical records dated in February and March 2003show the 
veteran received insulin and that he was declared a new onset 
type II diabetic.   Subsequent VA clinical records through 
2007 reveal ongoing follow-up treatment for diabetes, 
including diabetic foot care.

Analysis

It has not been asserted or argued that the veteran's 
diabetes mellitus was incurred in or aggravated during his 
period of military service, or diabetes mellitus that it is 
shown within one year of his period of military service, for 
direct and presumptive service connection. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007). The 
Board has reviewed the entire record and there is no medical 
evidence of diabetes mellitus disability during the veteran's 
military service or within one year after service, nor is 
there evidence that shows his diabetes mellitus is related to 
service, to warrant service connection on a direct or 
presumptive basis.   
 
The veteran has a service connected disability, namely a left 
foot stress fracture, and there is current medical evidence 
of diabetes mellitus. In this regard, two of the three 
necessary criteria to establish a claim of secondary service 
connection have been met. Wallin, supra. With respect to a 
medical nexus or etiological relationship, review of the 
record shows that it is entirely absent for a medical 
evidence of a nexus or etiological relationship of any kind 
between the veteran's currently shown diabetes mellitus and 
his service connected left foot stress fracture. 

The veteran's assertions and testimony on the matter 
regarding an etiological relationship between diabetes 
mellitus and his service connected left foot disability is 
not considered competent evidence. Espiritu, supra.  There is 
no medical evidence in support of his assertions.    

The veteran's diabetes mellitus is not proximately due to the 
result of or aggravated by a service connected disability. 
The weight f the evidence is against the veteran's claim. 
Gilbert, supra.  Service connection for diabetes mellitus 
secondary to the service connected left foot stress fracture 
is not warranted. 


A Rating in Excess of 10 Percent for Residuals of a Left Foot 
Stress Fracture.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran's service connected residuals of a left foot 
stress fracture has been evaluated by the RO as 10 percent 
disabling, and is rated by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which rates impairment resulting from 
other foot injuries. According to this diagnostic code, 
evidence of moderate residuals of a foot injury warrants the 
assignment of a 10 percent disability rating. The next higher 
evaluation of 20 percent requires evidence of moderately 
severe residuals of a foot injury. Severe foot injuries 
warrant a 30 percent evaluation.  

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA podiatry records from the recent past show the veteran 
complained of left foot pain, there was tenderness between 
the toes, callus formation, and alteration in weight bearing. 
In July 2006 a VA clinician reported that the veteran 
continued with feet pain and that he had not had any relief 
despite surgeries, medication, and shoe inserts. It was 
reported that the veteran's pain had not improved but in fact 
had worsened. In November 2006, it was reported that the 
veteran had difficulty walking. Severe pes planovalgus was 
diagnosed.

A VA medical examination of the left foot was performed in 
March 2007. The veteran reported achiness in the left foot. 
It was reported that he had a modified job working security. 
The job was modified so that he could walk. The physical 
examination revealed objective evidence of left foot pain 
over the metatarsal heads.  There were multiple callosities. 
Tenderness was reported over the Achilles tendon, and there 
was mild abnormal weight bearing. Unusual shoe wear was 
reported. The diagnosis was stress fracture. The examiner 
indicated that there was no significant history of flares, 
the veteran had a constant achy pain every single day, and 
that his activities of daily living were unimpaired.         

Analysis

The clinical findings show that the veteran has significant 
pathology of the left foot, although not all specifically 
associated with his service-connected residuals of a stress 
fracture of the left foot. Be that as it may, the medical 
record consistently shows the veteran's complaints of left 
foot pain. At the recent VA medical examination, specifically 
for evaluation of the veteran's service connected left foot 
disability, it was indicated in the examiner's diagnostic 
evaluation that there was objective evidence of left foot 
pain. It was also reported that the left foot pain, described 
as an achy pain, existed everyday. 

Based on the overall clinical data of record, with 
consideration given to the objective findings, and veteran's 
subjective complaints, notwithstanding any other left foot 
problems, the Board concludes that the veteran's residuals of 
a left foot stress fracture more nearly approximates the 
criteria necessary for a moderately severe foot injury, and a 
20 percent disability evaluation is therefore warranted. A 
review of the medical evidence does not reflect that on its 
own, the veteran's residuals of a left foot stress fracture 
approximate the criteria for severe disability at this time.  
The VA examiner noted that the veteran's activities of daily 
living were unimpaired and that he was about to walk for 
30minutes at a stretch.  

It must be noted that the service connected residuals of a 
stress fracture of the left foot may contemplate a disability 
of joints of the feet under Diagnostic Code 5284, foot 
injuries. Since the veteran's disability probably 
contemplates the joints, the Board considers that this a 
situation in which the application of 38 C.F.R. §§ 4.40, 4.45 
may be warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors. See DeLuca v. 
Brown, 8 Vet. App. A review of the medical evidence does not 
reflect objective evidence of pain, fatigue, weakness or 
incoordination so as to more nearly approximate the criteria 
for severe disability at this time. While the left foot pain 
may potentially compromise his endurance to some degree, the 
Board has factored in such additional functional loss in 
assigning a 20 percent rating. Accordingly, a higher rating 
pursuant to 38 C.F.R. §§ 4.40, 4.45 is not available. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). In the present case, the weight of the 
evidence is in favor of the veteran's claim, and a 20 percent 
disability evaluation for residuals of a left foot stress 
fracture, but no more, is warranted.

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2007).

In February 2002, May 2004, and February 2007, VA sent 
letters notifying the veteran of the evidence necessary to 
establish his claims. The veteran has been informed of what 
he was expected to provide and what VA would obtain on his 
behalf, and asked him to provide VA with any evidence he may 
have pertaining to his appeal. The aforementioned letters 
satisfied VA's duty to notify. Any defect with respect to the 
timing of the notice requirement was harmless error. The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant. In 
the present case, the veteran has been notified of the 
evidence and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the February 2002 letter.  Additionally, in the SOC 
issued June 2003, the veteran was informed that the evidence 
failed to show that his right foot condition was related to 
service and the letter of February 2007 reiterated this 
information.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed about 
what evidence is necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial.  

VA also has a duty to assist the veteran in substantiating 
his claims. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's service medical records, VA records, 
as well as his statements and testimony. VA has attempted to 
obtain all records identified by the veteran. The veteran has 
not notified VA of any additional available relevant records 
with regard to his claims.  The veteran has also been 
afforded VA medical examinations to evaluate his claims and 
for evaluation of his service connected left foot stress 
fracture residuals. As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a right foot 
disorder, the claim is denied.

Service connection for a right foot disorder secondary to the 
service connected residuals of a left foot stress fracture is 
denied.  

Service connection for a low back disorder secondary to the 
service connected residuals of a left foot stress fracture is 
denied.

Service connection for diabetes mellitus secondary to the 
service connected residuals of a left foot stress fracture is 
denied.

A 20 percent rating for residuals of a left foot stress 
fracture is granted, subject to the regulations governing the 
payment of VA monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


